DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		              Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-14-21 has been entered.
 
     				     Response to Arguments 
3.        Applicant’s arguments filed 9-14-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).
          Furthermore, as detailed below in the claim rejections, it should be noted that the claim does not recite how and when the second position is predetermined and what the virtual baseline consists of other than it being based on movement of the OIS actuator between the first position and second position. Therefore, the Examiner, has taking the interpretation that the second position is predetermined by the OIS before the movement for correction and offsetting of camera shake is performed where the predetermining is performed prior to this correction. Moreover, it is noted that the 
          For the reasons stated above and detailed below, the rejections are maintained.

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNamer et al., US, 2016/0065948, in view of Gutierrez, US 2016/0182887, in view of Niehsen et al., US 2015/0172606, and in further view of Ogasahara, US 2012/0188387.

       Regarding claim 1, McNamer teaches a method for depth determination, comprising: 
       obtaining a first image of a scene captured by a camera at a first position (See [0022]-[0023], [0033] and [0044]-[0048]), using a first optical path (See [0031]-[0033]; Fig.2 which discloses capturing multiple image sequences of at least a first optical path);

        determining a virtual baseline based on the first position and the second position (See [0036], [0038], and [0044]-[0049]); 
          and determining a depth of the scene based on the first image, the second image, and the virtual baseline (See [0039]-[0049]). 
          McNamer is silent with respect to moving, using an optical image stabilization (OIS) actuator, the camera to a second position with a second optical path, wherein the second optical path is offset from the first optical path, wherein the second position establishes a virtual baseline, and wherein the baseline is based on a movement of the OIS actuator between the first position and second position.
         However, in the same field of endeavor, Gutierrez teaches moving, using an optical image stabilization (OIS) actuator, the camera to a second position with a second optical path, wherein the second position establishes a virtual baseline, and 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings McNamer to have incorporated the teachings of Gutierrez for the mere benefit of compensating and 
            The combination of McNamer and Gutierrez is silent with respect to of wherein the second optical path is offset from the first optical path is by the actuator.
            However, in the same field of endeavor, Niehsen teaches of wherein the second optical path is offset from the first optical path is by the actuator (See Niehsen, [0006]-[0017], [0024], and [0030]-[0033] which teaches of multiple images being taking at different positions from a single camera where the positions are dictated by movement of the actuator and including a baseline/offset base value to the second position, wherein the offset positions are therefore offset by the actuator since the actuator moves the camera/lens to the different positions. Further, it is disclosed of calculating depth by a function of the base value and the images taken, including the first and second images).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McNamer and Gutierrez to have incorporated the teachings of Niehsen for the mere benefit of more accurately determining the positions of the lens based on movement to the different positions via the actuator.

        The combination of McNamer, Gutierrez, and Niehsen is silent with respect to the second position being predetermined by the OIS. However, in the same field of endeavor, Ogasahara teaches of the second position being predetermined by the OIS 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McNamer, Gutierrez, and Niesen and their teachings of the OIS compensation to a second position to have incorporated the teachings of Ogasahara for the mere benefit of being able to calculate before movement to the second position, the direction and movement in order to offset to the shake/noise such that the second position is predetermined (See Ogasahara, [0024]-[0025]).
        Regarding claim 2, the combination teaches the method of claim 1. The combination further teaches of wherein the second position is based on a displacement comprising a first portion and a second portion, the first portion corresponding to a displacement to compensate for an external motion of the camera and the second portion an additional known displacement (See McNamer, [0031]-[0049]; Gutierrez, [0003]-[0006], [0033]-[0039], [0043], [0049], [0051]-[0054], [0066]-[0068], [0077]-[0078], and [0080]; Niehsen, [0006-[0017] and [0030]-[0031] which discloses of disparity and displacement/offset of predetermined offset values as disclosed as well as compensating for motion/jitter/stabilization by the OIS).
 Gutierrez, [0003]-[0006], [0033]-[0039], [0043], [0049], [0051]-[0054], [0066]-[0068], [0077]-[0078], and [0080]; Niehsen, [0006-[0017] and [0030]-[0031] which discloses determining the offset and distance from the first position to the second position of the lens/image sensors as moved by the actuator in order to capture the images at the different positions); and
        determining the depth based on the second portion of the displacement of the camera with respect to the sensor (Gutierrez, [0003]-[0006], [0033]-[0039], [0043], [0049], [0051]-[0054], [0066]-[0068], [0077]-[0078], and [0080] which disclose of determining of the depth based on the calculated distance from the first and second position; Niehsen, [0006-[0017] and [0030]-[0031] which discloses of determining the depth as a function of the first and second position images and the displacement and offset/base value; McNamer, [0039] and [0044]-[0048]). 
         Regarding claim 4, the combination teaches the method of claim 1, wherein determining a virtual baseline based on the first position and the second position comprises obtaining a displacement of a lens of the camera as directed by the OIS actuator (See Guiterrez, [0003]-[0006], [0033]-[0039], [0043], [0049], [0051]-[0054], [0066]-[0068], [0077]-[0078], and [0080] which discloses at least the second position being stabilized through the use of the OIS actuator. Further, it is disclosed that the movement/lateral direction and/or angles are determined and calculated from the lateral 
       Regarding claim 5, the combination teaches the method of claim 1, further comprising: obtaining a third image of the scene captured by the camera at a third position, the third position determined by the OIS actuator (See McNamer, [0048] capturing N frames between positions 208 and 210), wherein the first position and the second position are along a first axis, and the second position and the third position are along a second axis (See McNamer, [0043], [0051], and [0061]-[0062] which discloses the camera pans for image capture panning that of horizontal and vertical for the different captured frames depending on the camera movement); and 
      determining the depth of the scene is further based on the first image, the second image, the third image, the first position, the second position, and the third position (See McNamer, [0039]-[0048] which discloses determining the depth based on the N images in the different position between elements 208 and 210; Niehsen, [0006]-0017] and [0030]-[0031] determining depth based on the images and positions; Gutierrez, [0069]-[0075]). 
       Regarding claim 6, the combination teaches the method of claim 1, further comprising: obtaining a third image of the scene captured by a second camera, wherein the camera and the second camera are part of a stereo camera system (See McNamer, [0006] and [0036] and [0048] capturing N frames between positions 208 and 210 and of the second and of dual lens and stereoscopic images for the second image), wherein an 
        Regarding claim 7, the combination teaches the method of claim 1, wherein determining a depth of the scene is further based on a sub-pixel disparity determination (See McNamer, [0048] and [0058]-[0062] which discloses producing a disparity result and depth estimate for each pixel in the frame; Niehsen, [0006]-0017] and [0030]-[0031] determining depth based on offset and disparities; Gutierrez, [0069]-[0075] determining depth based on pixel shifts).
         Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
         Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 

         Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
         Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
         Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6. 
          Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
          Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
          Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
          Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
          Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 

           Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4).
 Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/

AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov